[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion for summary judgment is denied. CT Page 1633-CC Genuine issues of material fact exist as to the enforceability of the liquidated damages provisions included in the contracts between the parties. See St Margaret's-McTernan School v. Thompson,31 Conn. App. 594, 597, 626 A.2d 449 (1993); Norwalk Door Closer Co.v. Eagle Lock  Screw Co., 153 Conn. 681, 686, 220 A.2d 263 (1966).
DEAN, J.